UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended November 27, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:1-8504 UNIFIRST CORPORATION (Exact name of Registrant as Specified in Its Charter) Massachusetts 04-2103460 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) 68 Jonspin Road, Wilmington, MA (Address of Principal Executive Offices) (Zip Code) (978) 658-8888 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesü No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesü No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filerüAccelerated filer Smaller Reporting Company Non-accelerated filer Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes Noü Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. The number of outstanding shares of UniFirst Corporation Common Stock and ClassB Common Stock at December 31, 2010 were 14,923,529 and 4,913,369, respectively. UniFirst Corporation Quarterly Report on Form10-Q For the Quarter ended November 27, 2010 Table of Contents Part I – FINANCIAL INFORMATION Item1 – Financial Statements Consolidated Statements of Income for the Thirteen Weeks ended November 27, 2010 and November 28, 2009 Consolidated Balance Sheets as of November 27, 2010 and August 28, 2010 Consolidated Statements of Cash Flows for the Thirteen Weeks ended November 27, 2010 and November 28, 2009 Notes to Consolidated Financial Statements Item2 – Management’s Discussion and Analysis of Financial Condition and Results of Operations Item3 – Quantitative and Qualitative Disclosures About Market Risk Item4 – Controls and Procedures Part II – OTHER INFORMATION Item 1 – Legal Proceedings Item 1A – Risk Factors Item 2 – Unregistered Sales of Equity Securities and Use of Proceeds Item 3 – Defaults Upon Senior Securities Item 4 – (Removed and Reserved) Item 5 – Other Information Item6 – Exhibits Signatures Exhibit Index Certifications Ex-31.1 Section 302 Certification of CEO Ex-31.2 Section 302 Certification of CFO Ex-32.1 Section 906 Certification of CEO Ex-32.2 Section 906 Certification of CFO PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS UniFirst Corporation and Subsidiaries Consolidated Statements of Income (Unaudited) Thirteen weeks ended (In thousands, except per share data) November 27, November 28, Revenues $ $ Operating expenses: Cost of revenues (1) Selling and administrative expenses (1) Depreciation and amortization Total operating expenses Income from operations Other expense (income): Interest expense Interest income (582 ) (524 ) Exchange rate gain (172 ) (201 ) Income before income taxes Provision for income taxes Net income $ $ Income per share – Basic: Common Stock $ $ Class B Common Stock $ $ Income per share – Diluted: CommonStock $ $ Income allocated to – Basic: Common Stock $ $ Class B Common Stock $ $ Income allocated to – Diluted: Common Stock $ $ Weighted average number of shares outstanding – Basic: Common Stock Class B Common Stock Weighted average number of shares outstanding – Diluted: Common Stock Dividends declared per share: Common Stock $ $ Class B Common Stock $ $ (1)Exclusive of depreciation on the Company’s property, plant and equipment and amortization on its intangible assets. The accompanying notes are an integral part of these Consolidated Financial Statements. UniFirst Corporation and Subsidiaries Consolidated Balance Sheets (Unaudited) (In thousands, except share data) November 27, August 28, 2010(a) Assets Cash and cash equivalents $ $ Receivables, less reserves of $5,064 and $4,102, respectively Inventories Rental merchandise in service Prepaid and deferred income taxes Prepaid expenses Total current assets Property, plant and equipment: Land, buildings and leasehold improvements Machinery and equipment Motor vehicles Less accumulated depreciation Goodwill Customer contracts, net Other intangible assets, net Other assets $ $ Liabilities and shareholders' equity Current liabilities: Current maturities of long-term obligations $ $ Accounts payable Accrued liabilities Accrued income taxes — Total current liabilities Long-term liabilities: Long-term debt, net of current maturities Accrued liabilities Accrued and deferred income taxes Total long-term liabilities Commitments and contingencies (Note 9) Shareholders' equity: Preferred stock, $1.00 par value; 2,000,000 shares authorized; no shares issued and outstanding — — Common Stock, $0.10 par value; 30,000,000 shares authorized; 14,919,379 and 14,913,379 issued and outstanding, respectively Class B Common Stock, $0.10 par value; 20,000,000 shares authorized; 4,913,369 issued and outstanding Capital surplus Retained earnings Accumulated other comprehensive income Total shareholders' equity $ $ (a) Derived from audited financial statements The accompanying notes are an integral part of these Consolidated Financial Statements. UniFirst Corporation and Subsidiaries Consolidated Statements of Cash Flows (Unaudited) Thirteen weeks ended (In thousands) November 27, November 28, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to cash provided by operating activities: Depreciation Amortization of intangible assets Amortization of deferred financing costs 67 67 Share-based compensation Accretion on environmental contingencies Accretion on asset retirement obligations Deferred income taxes (35 ) Changes in assets and liabilities, net of acquisitions: Receivables (17,274 ) (11,741 ) Inventories (4,759 ) Rental merchandise in service (5,133 ) (1,534 ) Prepaid expenses (2,443 ) (2,088 ) Accounts payable Accrued liabilities Prepaid and accrued income taxes Net cash provided by operating activities Cash flows from investing activities: Acquisition of businesses, net of cash acquired (2,220 ) (12,206 ) Capital expenditures (12,250 ) (15,796 ) Other (776 ) (31 ) Net cash used in investing activities (15,246 ) (28,033 ) Cash flows from financing activities: Payments on long-term obligations (496 ) (103 ) Proceeds from exercise of Common Stock options Payment of cash dividends (707 ) (689 ) Net cash used in financing activities (1,050 ) (551 ) Effect of exchange rate changes Net increase in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ The accompanying notes are an integral part of these Consolidated Financial Statements. UniFirst Corporation and Subsidiaries Notes to Consolidated Financial Statements 1. Basis of Presentation These Consolidated Financial Statements of UniFirst Corporation (the “Company”) have been prepared, without audit, pursuant to the rules and regulations of the Securities and Exchange Commission. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States (“US GAAP”) have been condensed or omitted pursuant to such rules and regulations; however, the Company believes that the information furnished reflects all adjustments (consisting only of normal recurring adjustments) which are, in the opinion of management, necessary for a fair statement of results for the interim period. It is suggested that these Consolidated Financial Statements be read in conjunction with the financial statements and the notes thereto included in the Company’s Annual Report on Form 10-K for the fiscal year ended August 28, 2010. There have been no material changes in the accounting policies followed by the Company during the current fiscal year. Results for an interim period are not indicative of any future interim periods or for an entire fiscal year. Certain prior year amounts have been reclassified to conform to current year presentation.These reclassifications did not impact current or historical net income or shareholder’s equity. 2. Recent Accounting Pronouncements In January2010, the FASB issued revised guidance which requires additional disclosures about items transferring into and out of Levels 1 and 2 measurements in the fair value hierarchy.The revised guidance also requires additional separate disclosures about purchases, sales, issuances, and settlements relative to Level 3 measurements, and clarifies, among other things, the existing fair value disclosures about the level of disaggregation. This pronouncement was effective for interim and annual financial periods beginning after December 15, 2009, except for the disclosures about purchases, sales, issuances, and settlements relative to Level 3 measurements, which are effective for interim and annual financial periods beginning after December 15, 2010.The Company partially adopted this revised guidance on February 28, 2010, as required, and the adoption did not have a material impact on the Company’s Consolidated Financial Statements.The Company also does not expect the adoption of the delayed portion of the revised guidance to have a material impact on its Consolidated Financial Statements. 3. Acquisitions During the thirteen weeks ended November 27, 2010, the Company completed one acquisition with an aggregate purchase price of approximately $2.2 million. The results of operations of this acquisition have been included in the Company’s consolidated financial results since the date of the acquisition. This acquisition was not significant in relation to the Company’s consolidated financial results and, therefore, pro forma financial information has not been presented. 4. Fair Value Measurements US GAAPestablishes a framework for measuring fair value and establishes disclosure requirements about fair value measurements. Fair value is defined as the price that would be received to sell an asset or paid to transfer a liability (an exit price) in the principal or most advantageous market for the asset or liability in an orderly transaction between market participants on the measurement date. We considered non-performance risk when determining fair value of our derivative financial instruments. The fair value hierarchy prescribed under US GAAP contains three levels as follows: Level1 – Quoted prices in active markets for identical assets or liabilities. Level2 – Observable inputs other than quoted prices included in Level1, such as quoted prices for similar assets and liabilities in active markets; quoted prices for identical or similar assets and liabilities in markets that are not active; or other inputs that are observable or can be corroborated by observable market data. Level3 – Unobservable inputs that are supported by little or no market activity and that are significant to the fair value of the assets or liabilities. This includes certain pricing models, discounted cash flow methodologies and similar techniques that use significant unobservable inputs. All financial assets or liabilities that are measured at fair value on a recurring basis (at least annually) have been segregated into the most appropriate level within the fair value hierarchy based on the inputs used to determine the fair value at the measurement date.The assets or liabilities measured at fair value on a recurring basis are summarized in the table below (in thousands): As of November 27, 2010 Level 1 Level 2 Level 3 Fair Value Assets: Cash equivalents $ $ — $ — $ Total $ $ — $ — $ Liabilities: Interest rate swap $ — $ $ — $ Total $ — $ $ — $ 5. Derivative Instruments and Hedging Activities All derivative financial instruments are recognized at fair value and are recorded in accrued liabilities in the Company’s Consolidated Balance Sheets. In January 2008, the Company entered into an interest rate swap agreement to manage its exposure to interest rate movements and the related effect on its variable rate debt. The Company concluded that the interest rate swap met the criteria to qualify as a cash flow hedge under US GAAP. Accordingly, the Company has reflected all changes in the fair value of the swap agreement in accumulated other comprehensive income, a component of shareholders’ equity. The swap agreement, with a notional amount of $100.0 million, matures on March 14, 2011. The Company pays a fixed rate of 3.51% and receives a variable rate tied to the three month LIBOR rate. As of November 27, 2010, the Company had recorded the fair value of the interest rate swap of $0.9 million in accrued liabilities and a corresponding loss of $0.5 million in accumulated other comprehensive income, which was net of the associated tax benefit. As of August 28, 2010, the amounts recorded in accrued liabilities and other comprehensive income were $1.6 million and $1.0 million, respectively. The $0.5 million loss deferred in accumulated other comprehensive income as of November 27, 2010 is expected to be reclassified to interest expense prior to its maturity on March 14, 2011. The Company has recorded any realized gains or losses from its interest rate swap as an adjustment to interest expense in its Consolidated Statements of Income. For both the thirteen weeks ended November 27, 2010 and November 28, 2009, the Company reclassified a loss from accumulated other comprehensive income into interest expense totaling $0.8 million. 6. Employee Benefit Plans Defined Contribution Retirement Savings Plan The Company has a defined contribution retirement savings plan with a 401(k) feature for all eligible employees not under collective bargaining agreements. The Company matches a portion of the employee’s contribution and can make an additional contribution at its discretion. Contributions charged to expense under the plan for the thirteen weeks ended November 27, 2010 and November 28, 2009 were $2.6 million and $2.7 million, respectively. Pension Plans and Supplemental Executive Retirement Plans The Company maintains an unfunded Supplemental Executive Retirement Plan for certain eligible employees of the Company, a non-contributory defined benefit pension plan covering union employees at one of its locations, and a frozen pension plan the Company assumed in connection with its acquisition of Textilease Corporation in fiscal 2004. The amount charged to expense related to these plans for both the thirteen weeks ended November 27, 2010 and November 28, 2009 was $0.5 million. 7. Net Income Per Share The Company calculates net income per share in accordance with US GAAP, which requires the Company to allocate income to its unvested participating securities as part of its earnings per share (“EPS”) calculations.The following table sets forth the computation of basic earnings per share using the two-class method for amounts attributable to the Company’s shares of Common Stock and Class B Common Stock (in thousands, except per share data): Thirteen weeks ended November 27, November 28, Net income available to shareholders $ $ Allocation of net income for Basic: Common Stock $ $ ClassB Common Stock Unvested participating shares — $ $ Weighted average number of shares for Basic: Common Stock ClassB Common Stock Unvested participating shares — Earnings per share for Basic: Common Stock $ $ ClassB Common Stock $ $ For diluted EPS, the Company is required to calculate diluted EPS for Common Stock using the more dilutive of the following two methods: • The treasury stock method; or • The two-class method assuming a participating security is not exercised or converted. For the thirteen weeks ended November 27, 2010, the Company’s diluted EPS assumes the conversion of the Class B Common Stock into Common Stock and uses the two-class method for its unvested participating shares as follows (in thousands, except per share data): Thirteen weeks ended November 27, 2010 Earnings to Common Common shareholders Shares EPS As reported - Basic $ $ Add: effect of dilutive potential common shares Share-based awards — 71 Class B Common Stock Add: Undistributed earnings allocated to unvested participating shares — Less: Undistributed earnings reallocated to unvested participating shares (421 ) — Diluted EPS – Common Stock $ $ Share-based awards that would result in the issuance of 119,088 shares of Common Stock were excluded from the calculation of diluted earnings per share for the thirteen weeks ended November 27, 2010 because they were anti-dilutive. For the thirteen weeks ended November 28, 2009, the Company’s diluted EPS was calculated using the treasury stock method as follows (in thousands, except per share data): Thirteen weeks ended November 28, 2009 Earnings to Common Common shareholders Shares EPS As reported - Basic $ $ Add: effect of dilutive potential common shares Share-based awards — 62 Class B Common Stock Diluted EPS – Common Stock $ $ Share-based awards that would result in the issuance of 119,300 shares of Common Stock were excluded from the calculation of diluted earnings per share for the thirteen weeks ended November 28, 2009 because they were anti-dilutive. As of the thirteen weeks ended November 28, 2009, the diluted earnings per share calculations assumed the conversion of all of the Company’s Class B Common Stock into Common Stock; therefore, no allocation of earnings to Class B Common Stock was required. 8. Asset Retirement Obligations The Company recognizes asset retirement obligations in the period in which they are incurred if a reasonable estimate of fair value can be made. The associated asset retirement costs are capitalized as part of the carrying amount of the long-lived asset. The Company continues to depreciate, on a straight-line basis, the amount added to property, plant and equipment and recognizes accretion expense in connection with the discounted liability over the various remaining lives which range from approximately one to thirty-three years. A reconciliation of the Company’s asset retirement liability is as follows (in thousands): November 27, 2010 Beginning balance as of August 28, 2010 $ Accretion expense Ending balance as of November 27, 2010 $ As of November 27, 2010, the $9.0million asset retirement obligation is included in accrued liabilities in the accompanying Consolidated Balance Sheet. 9. Commitments and Contingencies The Company and its operations are subject to various federal, state and local laws and regulations governing, among other things, the generation, handling, storage, transportation, treatment and disposal of hazardous waste and other substances. In particular, industrial laundries use and must dispose of detergent waste water and other residues, and, in the past used perchloroethylene and other dry cleaning solvents.The Company is attentive to the environmental concerns surrounding the disposal of these materials and has, through the years, taken measures to avoid their improper disposal. In the past, the Company has settled, or contributed to the settlement of, actions or claims brought against the Company relating to the disposal of hazardous materials and there can be no assurance that the Company will not have to expend material amounts to remediate the consequences of any such disposal in the future. US GAAP requires that a liability for contingencies be recorded when it is probable that a liability has occurred and the amount of the liability can be reasonably estimated. Significant judgment is required to determine the existence of a liability, as well as the amount to be recorded. The Company regularly consults with attorneys and outside consultants in its consideration of the relevant facts and circumstances before recording a contingent liability. Changes in enacted laws, regulatory orders or decrees, management’s estimates of costs, insurance proceeds, participation by other parties, the timing of payments and the input of outside consultants and attorneys based on changing legal or factual circumstances could have a material impact on the amounts recorded for environmental and other contingent liabilities. Under environmental laws, an owner or lessee of real estate may be liable for the costs of removal or remediation of certain hazardous or toxic substances located on, or in, or emanating from, such property, as well as related costs of investigation and property damage. Such laws often impose liability without regard to whether the owner or lessee knew of, or was responsible for the presence of such hazardous or toxic substances. There can be no assurances that acquired or leased locations have been operated in compliance with environmental laws and regulations or that future uses or conditions will not result in the imposition of liability upon the Company under such laws or expose the Company to third-party actions such as tort suits. The Company continues to address environmental conditions under terms of consent orders negotiated with the applicable environmental authorities or otherwise with respect to sites located in or related to Woburn, Massachusetts, Somerville, Massachusetts, Springfield, Massachusetts, Uvalde, Texas, Stockton, California, three sites related to former operations in Williamstown, Vermont, as well as a number of additional locations that it acquired as part of its acquisition of Textilease Corporation in September2003.In addition, the Company recently received a notice from the Maryland Department of Environment directing the Company to investigate potential contamination at its Landover, Maryland facility. The Company has accrued certain costs related to the sites described above as it has been determined that the costs are probable and can be reasonably estimated. The Company continues to implement mitigation measures and to monitor environmental conditions at the Somerville, Massachusetts site. The Company also has potential exposure related to an additional parcel of land (the "Central Area") related to the Woburn, Massachusetts site discussed above. Currently, the consent decree for the Woburn site does not define or require any remediation work in the Central Area. The United States Environmental Protection Agency (the "EPA") has provided the Company and other signatories to the consent decree with comments on the design and implementation of groundwater and soil remedies at the Woburn site and investigation of environmental conditions in the Central Area.The Company met with EPA to discuss its comments, and the Company and another signatory to the consent decree subsequently submitted work plans to perform additional environmental investigations.Such work pursuant to these work plans and other EPA comments has been initiated.The Company has accrued costs to perform certain work responsive to EPA's comments. The Company routinely reviews and evaluates sites that may require remediation and monitoring and determines its estimated costs based on various estimates and assumptions. These estimates are developed using its internal sources or by third party environmental engineers or other service providers. Internally developed estimates are based on: • Management’s judgment and experience in remediating and monitoring the Company’s sites; • Information available from regulatory agencies as to costs of remediation and monitoring; • The number, financial resources and relative degree of responsibility of other potentially responsible parties (PRPs) who may be liable for remediation and monitoring of a specific site; and • The typical allocation of costs among PRPs. There is usually a range of reasonable estimates of the costs associated with each site. The Company’s accruals reflect the amount within the range that constitutes its best estimate. Where it believes that both the amount of a particular liability and the timing of the payments are reliably determinable, the Company adjusts the cost in current dollars using a rate of 3% for inflation until the time of expected payment and discounts the cost to present value using current risk-free interest rates.As of November 27, 2010, the risk-free interest rates utilized by the Company ranged from 2.9% to 4.2%. For environmental liabilities that have been discounted, the Company includes interest accretion, based on the effective interest method, in selling and administrative expenses on the Consolidated Statements of Income. The changes to the Company’s environmental liabilities for the thirteen weeks ended November 27, 2010 are as follows (in thousands): November 27, 2010 Beginning balance as of August 28, 2010 $ Costs incurred for which reserves have been provided (559 ) Insurance proceeds received 76 Interest accretion Changes in discount rates (838 ) Balance as of November 27, 2010 $ Anticipated payments and insurance proceeds of currently identified environmental remediation liabilities as of November 27, 2010, for the next five fiscal years and thereafter, as measured in current dollars, are reflected below (in thousands). Fiscal year ended August Thereafter Total Estimated costs – current dollars $ Estimated insurance proceeds (82 ) (180 ) (150 ) (180 ) (150 ) (2,048 ) (2,790 ) Net anticipated costs $ Effect of Inflation Effect of Discounting (9,942 ) Balance as of November 27, 2010 $ Estimated insurance proceeds are primarily received from an annuity received as part of a legal settlement with an insurance company. Annual proceeds of approximately $0.3 million are deposited into an escrow account which funds remediation and monitoring costs for three sites related to former operations in Williamstown, Vermont. Annual proceeds received but not expended in the current year accumulate in this account and may be used in future years for costs related to this site through the year 2027. As of November 27, 2010, the balance in this escrow account, which is held in a trust and is not recorded in the Company’s Consolidated Balance Sheet, was approximately $2.9million. Also included in estimated insurance proceeds are amounts the Company is entitled to receive pursuant to legal settlements as reimbursements from three insurance companies for estimated costs at the site in Uvalde, Texas. The Company’s nuclear garment decontamination facilities are licensed by the Nuclear Regulatory Commission (“NRC”), or, in certain cases, by the applicable state agency, and are subject to regulation by federal, state and local authorities. There can be no assurance that such regulation will not lead to material disruptions in the Company’s garment decontamination business. From time to time, the Company is also subject to legal proceedings and claims arising from the conduct of its business operations, including litigation related to charges for certain ancillary services on invoices, personal injury claims, customer contract matters, employment claims and environmental matters as described above. While it is impossible to ascertain the ultimate legal and financial liability with respect to contingent liabilities, including lawsuits and environmental contingencies, the Company believes that the aggregate amount of such liabilities, if any, in excess of amounts accrued or covered by insurance, will not have a material adverse effect on the consolidated financial position and/or results of operations of the Company. It is possible, however, that future financial position or results of operations for any particular period could be materially affected by changes in the Company’s assumptions or strategies related to these contingencies or changes out of the Company’s control. 10. Income Taxes The Company’s effective income tax rate was 37.0% for the thirteen weeks ended November 27, 2010, as compared to 39.5% for the thirteen weeks ended November 28, 2009.The decrease in the effective income tax rate for the thirteen week period ended November 27, 2010 was due to the reversal of tax contingency reserves related to the resolution of certain state tax audits as well as a lower provision for U.S. state income taxes compared to the comparable period in fiscal 2010.The Company recognizes interest and penalties related to uncertain tax positions as a component of income tax expense which is consistent with the recognition of these items in prior reporting periods.During the thirteen weeks ended November 27, 2010, there were no material changes in the amount of unrecognized tax benefits or the amount accrued for interest and penalties. All U.S. and Canadian federal income tax examinations have substantially concluded through fiscal years 2006 and 2003, respectively. With a few exceptions, the Company is no longer subject to state and local income tax examinations for periods prior to fiscal 2005.The Company is not aware of any tax positions for which it is reasonably possible that the total amounts of unrecognized tax benefits will change significantly in the next 12months. 11. Long-Term Obligations The Company has a $225.0 million unsecured revolving credit agreement (“Credit Agreement”) with a syndicate of banks, which matures on September 13, 2011.Under the Credit Agreement, the Company is able to borrow funds at variable interest rates based on the Eurodollar rate or the bank’s prime rate, as selected by the Company. Availability of credit requires compliance with certain financial and other covenants, including a maximum funded debt ratio and minimum interest coverage as defined in the Credit Agreement.The Company tests its compliance with these financial covenants on a fiscal quarterly basis. At November 27, 2010, the interest rates applicable to any of the Company’s borrowings under the Credit Agreement would be calculated as LIBOR plus 50 basis points at the time of the respective borrowing.As of November 27, 2010, the Company had no outstanding borrowings, letters of credit of $38.8 million, and $186.2 million available for borrowing. The Company is currently in the process of evaluating refinancing alternatives for its Credit Agreement.The Company believes that it will be able to enter into a new revolving credit facility agreement on terms satisfactory to the Company and that the repayment or refinancing of the Fixed Rate Notes will not adversely affect its financial condition.If the Company chooses not to refinance, it would utilize its current cash reserves to satisfy this debt obligation.The Company believes that utilizing its cash in this manner would not negatively impact its liquidity or operations. On June14, 2004, the Company issued $75.0 million of fixed rate notes pursuant to a Note Purchase Agreement (“Note Agreement”) with a seven year term (June2011) and bearing interest at 5.27%.The Company also issued $90.0million of floating rate notes which were repaid in September 2005 and September 2006. On September 14, 2006, the Company issued $100.0 million of floating rates notes (“Floating Rate Notes”) pursuant to a Note Purchase Agreement (“2006 Note Agreement”).The Floating Rate Notes mature on September 14, 2013, bear interest at LIBOR plus 50 basis points and may be repaid at face value two years from the date of issuance.The proceeds from the issuance of the Floating Rate Notes were used to first repay the outstanding floating rate notes under the Note Agreement in the amount of $75.0 million and then to pay down outstanding amounts under the Credit Agreement. As of November 27, 2010, the Company was in compliance with all covenants under the Credit Agreement, the Note Agreement and the 2006 Note Agreement. 12. Other Comprehensive Income The components of other comprehensive income are as follows (in thousands): Thirteen weeks ended November 27, 2010 November 28, 2009 Net income $ $ Other comprehensive income, net of tax Foreign currency translation adjustments Interest rate swap 47 Comprehensive income $ $ 13. Segment Reporting Operating segments are identified as components of an enterprise for which separate discrete financial information is available for evaluation by the chief operating decision-maker, or decision-making group, in making decisions on how to allocate resources and assess performance. The Company’s chief operating decision maker is the Company’s chief executive officer. The Company has six operating segments based on the information reviewed by its chief executive officer; US Rental and Cleaning, Canadian Rental and Cleaning, Manufacturing (“MFG”), Corporate, Specialty Garments Rental and Cleaning (“Specialty Garments”) and First Aid. The US Rental and Cleaning and Canadian Rental and Cleaning operating segments have been combined to form the US and Canadian Rental and Cleaning reporting segment, and as a result, the Company has five reporting segments. The US and Canadian Rental and Cleaning reporting segment purchases, rents, cleans, delivers and sells, uniforms and protective clothing and non-garment items in the United States and Canada.The laundry locations of the US and Canadian Rental and Cleaning reporting segment are referred to by the Company as “industrial laundries” or “industrial laundry locations.” The MFG operating segment designs and manufactures uniforms and non-garment items solely for the purpose of providing these goods to the US and Canadian Rental and Cleaning reporting segment. MFG revenues are generated when goods are shipped from the Company’s manufacturing facilities to other Company locations. These revenues are recorded at a transfer price which is typically in excess of the actual manufacturing cost. The transfer price is determined by management and may not necessarily represent the fair value of the products manufactured. Products are carried in inventory and subsequently placed in service and amortized at this transfer price. On a consolidated basis, intercompany revenues and income are eliminated and the carrying value of inventories and rental merchandise in service is reduced to the manufacturing cost.Income before income taxes from MFG net of the intercompany MFG elimination offsets the merchandise amortization costs incurred by the US and Canadian Rental and Cleaning reporting segment as the merchandise costs of this reporting segment are amortized and recognized based on inventories purchased from MFG at the transfer price which is above the Company’s manufacturing cost. The Corporate operating segment consists of costs associated with the Company’s distribution center, sales and marketing, information systems, engineering, materials management, manufacturing planning, finance, budgeting, human resources, other general and administrative costs and interest expense. The revenues generated from the Corporate operating segment represent certain direct sales made by the Company directly from its distribution center. The products sold by this operating segment are the same products rented and sold by the US and Canadian Rental and Cleaning reporting segment. In the table below, no assets or capital expenditures are presented for the Corporate operating segment because no assets are allocated to this operating segment in the information reviewed by the chief executive officer. However, depreciation and amortization expense related to certain assets are reflected in income from operations and income before income taxes for the Corporate operating segment. The assets that give rise to this depreciation and amortization are included in the total assets of the US and Canadian Rental and Cleaning reporting segment as this is how they are tracked and reviewed by the Company.The majority of expenses accounted for within the Corporate segment relate to costs of the US and Canadian Rental and Cleaning segment, with the remainder of the costs relating to the Specialty Garment and First Aid segments. The Specialty Garments operating segment purchases, rents, cleans, delivers and sells, specialty garments and non-garment items primarily for nuclear and cleanroom applications. The First Aid operating segment sells first aid cabinet services and other safety supplies. The Company refers to the US and Canadian Rental and Cleaning, MFG, and Corporate reporting segments combined as its “core laundry operations,” which is included as a subtotal in the following tables (in thousands): US and Canadian Subtotal Rental and Net Interco Core Laundry Specialty Thirteen weeks ended Cleaning MFG MFG Elim Corporate Operations Garments First Aid Total November 27, 2010 Revenues $ $ $ ) $ Income (loss)from operations $ $ $ ) $ ) $ Interest (income) expense, net $ ) $
